DETAILED ACTION
Claims 1-16 are pending examination in this Office action.
Claims 1 and 9 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Diab (US Patent Publication 2010/0111081 A1).
Regarding claim 1, Diab teaches an Ethernet communication device, comprising:
a data interface for communicating with a neighbor device [Fig 1, 0036; the MAC controller may communicate with the PHY device via an 114a]; and circuitry, configured to:
the MAC controller may communicate with the PHY device via an 114a] [0038; frames are transmitted between the devices] [0042, Fig 2; MAC controller 204 includes a multi-rate capable interface 204a that may comprise suitable logic, circuitry, and or code to enable communication with the PHY device 202 at a plurality of data rates via the interface 208 (transmit frames to the PHY device)] [0062; the MAC controller 204 may enable encapsulation of the Ethernet payloads in one or more Ethernet frames], 
wherein successive data frames are separated in time by an Inter-Packet Gap (IPG) having at least a predefined minimal duration [Fig 5a] [0038; the data rate limit may be controlled by, for example, . . . controlling the length of time between frames (the inter-frame gap)] [0040; a IFG times may be fixed (fixed data rate) and may thus lend themselves to efficient transmission over a link utilizing a fixed data rate limit]; and
further exchange with the neighbor device, over the data interface, during the IPG between Ethernet frames exchanged on the data interface, a wake-up/sleep command that instructs switching between an active mode and a sleep mode [0057; the PHY device may receive EEN control policy control signals that may indicate when the PHY device and/or the interface between the MAC controller and the PHY device may go into a reduced power mode and/or when to exit a reduced power mode (wake-up/sleep commands) . . . the EEN control policy control signals may comprise physical signals that may be received from one or more layers above the MAC layer.  In this regard, the physical signals may be sent in-band and/or out-of-band.  The in-band EEN control signals may comprise control characters that may be communicated to the PHY device within a data stream, for example, within an interpacket gap (IPG), within a packet preamble and/or sent during a packet] [0067; the MAC controller 204 may be operable to insert data bits such as control characters and/or code between packets within an IPG.  For example, IPG control characters may indicate to the PHY device that it should enter a low power idle mode] [0075; the MAC controller may send an IPG control signal to the PHY device indicating that the PHY device may wake up and prepare to transmit data].
Regarding claim 3, Diab teaches the Ethernet communication device according to claim 1, and Diab further teaches wherein the Ethernet communication device comprises an Ethernet physical layer (PHY) device [Fig 1, PHY device 110a], and wherein the neighbor device comprises an Ethernet Medium Access Control (MAC) device [Fig 1, MAC device 108a] [0065-0066; the communication allows for the commands to enter and/or exit a low(er) power mode to be sent/received in either direction] [0056; either the PHY or MAC device can receive the command to wake-up or go to a low power mode].
Regarding claim 4, Diab teaches the Ethernet communication device according to claim 1, wherein the Ethernet communication device comprises an Ethernet Medium Access Control (MAC) device [Fig 1, MAC device 108a], and wherein the neighbor device comprises an Ethernet physical layer device [Fig 1, PHY device 110a] [0065-0066; the communication allows for the commands to enter and/or exit a low(er) power mode to be sent/received in either direction] [0056; either the PHY or MAC device can receive the command to wake-up or go to a low power mode].
Regarding claim 5, Diab teaches the Ethernet communication device according to claim 1, wherein the circuitry is configured to generate the wake-up/sleep command and to insert the generated wake-up/sleep command in the IPG, for transmission to the neighbor device over the data interface [0057; the PHY device may receive EEN control policy control signals that may indicate when the PHY device and/or the interface between the MAC controller and the PHY device may go into a reduced power mode and/or when to exit a reduced power mode (wake-up/sleep commands) . . . the EEN control policy control signals may comprise physical signals that may be received from one or more layers above the MAC layer.  In this regard, the physical signals may be sent in-band and/or out-of-band.  The in-band EEN control signals may comprise control characters that may be communicated to the PHY device within a data stream, for example, within an interpacket gap (IPG), within a packet preamble and/or sent during a packet] [0067; the MAC controller 204 may be operable to insert data bits such as control characters and/or code between packets within an IPG.  For example, IPG control characters may indicate to the PHY device that it should enter a low power idle mode] [0075; the MAC controller may send an IPG control signal to the PHY device indicating that the PHY device may wake up and prepare to transmit data].
Regarding claim 6, Diab teaches the Ethernet communication device according to claim 5, wherein the circuitry is configured to transmit an idle pattern during the IPG, when not transmitting the wake-up/sleep command [0074-0077; in the absence of packet data, the PHY device 202 may generate and transmit IDLE signals to the link partner via the link] [0037, 0048-0049; conventional PHY devices may distribute traffic evenly over all available physical channels and may continuously transmit IDLE symbols between packets of actual data].
Regarding claim 7, Diab teaches the Ethernet communication device according to claim 1, wherein the circuitry is configured to receive the wake-up/sleep command from the neighbor device during the IPG, to decode the received wake-up/sleep command, and to cause a Medium Access Control (MAC) device to wake-up from sleep mode or to enter sleep mode in response to the wake-up/sleep command [0034; the PHY device 110 may be configured to encode data packets that are to be transmitted over the link and/or to decode data packets received from the link] [0058; PHY device 202 include logic, circuitry, interfaces and/or code that may perform physical encoding and/or decoding] Inherently, if the PHY sends an encoded command to wake-up/go to sleep and the MAC receives the command and enters a corresponding power mode, the MAC must have the ability to decode the command [0059; the control characters may be communicated between the PHY and MAC controller and the PHY device and/or MAC controller may enter the low power idle mode].
Regarding claim 8, Diab teaches the Ethernet communication device according to claim 7, and Diab further teaches wherein the circuitry is configured to distinguish between the wake-up/sleep command and an idle pattern, which is transmitted by the neighbor device during the IPG when not transmitting the wake-up/sleep command [0074-0077; in the absence of packet data, the PHY device 202 may generate and transmit IDLE signals to the link partner via the link] [0037, 0048-0049; conventional PHY devices may distribute traffic evenly over all available physical channels and may continuously transmit IDLE symbols between packets of actual data] [Fig 5a; the system distinguishes between IDLE Data and Ctrl packets  The ctrl packets result in entering a sleep/wake while the IDLE patterns do not result in an operating mode change].
Regarding claim 9, Diab teaches a method for Ethernet communication, comprising:
exchanging Ethernet data frames with a neighbor device over a data interface [Fig 1, 0036; the MAC controller may communicate with the PHY device via an 114a] [0038; frames are transmitted between the devices] [0042, Fig 2; MAC controller 204 includes a multi-rate capable interface 204a that may comprise suitable logic, circuitry, and or code to enable communication with the PHY device 202 at a plurality of data rates via the interface 208 (transmit frames to the PHY device)] [0062; the MAC controller 204 may enable encapsulation of the Ethernet payloads in one or more Ethernet frames],
wherein successive data frames are separated in time by an Inter-Packet Gap (IPG) having at least a predefined minimal duration [Fig 5a] [0038; the data rate limit may be controlled by, for example, . . . controlling the length of time between frames (the inter-frame gap)] [0040; a IFG times may be fixed (fixed data rate) and may thus lend themselves to efficient transmission over a link utilizing a fixed data rate limit]; and
further exchanging with the neighbor device, over the data interface, during the IPG between Ethernet frames exchanged on the data interface, a wake-up/sleep command that instructs switching between an active mode and a sleep mode [0057; the PHY device may receive EEN control policy control signals that may indicate when the PHY device and/or the interface between the MAC controller and the PHY device may go into a reduced power mode and/or when to exit a reduced power mode (wake-up/sleep commands) . . . the EEN control policy control signals may comprise physical signals that may be received from one or more layers above the MAC layer.  In this regard, the physical signals may be sent in-band and/or out-of-band.  The in-band EEN control signals may comprise control characters that may be communicated to the PHY device within a data stream, for example, within an interpacket gap (IPG), within a packet preamble and/or sent during a packet] [0067; the MAC controller 204 may be operable to insert data bits such as control characters and/or code between packets within an IPG.  For example, IPG control characters may indicate to the PHY device that it should enter a low power idle mode] [0075; the MAC controller may send an IPG control signal to the PHY device indicating that the PHY device may wake up and prepare to transmit data].
MAC device 108a] [0065-0066; the communication allows for the commands to enter and/or exit a low(er) power mode to be sent/received in either direction] [0056; either the PHY or MAC device can receive the command to wake-up or go to a low power mode] [0021; control data indicating the power level mode may be communicated between a physical layer device and a media access controller . . . the control data may be communicated to one or both of the physical layer device and the media access controller].
Regarding claim 12, Diab teaches the method for Ethernet communication according to claim 9, wherein exchanging the Ethernet data frames and the wake/up command comprises exchanging the Ethernet data frames and the wake/up command with an Ethernet physical layer (PHY) device [Fig 1, PHY device 110a] [0065-0066; the communication allows for the commands to enter and/or exit a low(er) power mode to be sent/received in either direction] [0056; either the PHY or MAC device can receive the command to wake-up or go to a low power mode].
Regarding claim 13, Diab teaches the method for Ethernet communication according to claim 9, and further teaches wherein exchanging the wake/up command comprises generating the wake-up/sleep command and inserting the generated wake-up/sleep command in the IPG, for transmission to the neighbor device over the data interface [0057; the PHY device may receive EEN control policy control signals that may indicate when the PHY device and/or the interface between the MAC controller and the PHY device may go into a reduced power mode and/or when to exit a reduced power mode (wake-up/sleep commands) . . . the EEN control policy control signals may comprise physical signals that may be received from one or more layers above the MAC layer.  In this regard, the physical signals may be sent in-band and/or out-of-band.  The in-band EEN control signals may comprise control characters that may be communicated to the PHY device within a data stream, for example, within an interpacket gap (IPG), within a packet preamble and/or sent during a packet] [0067; the MAC controller 204 may be operable to insert data bits such as control characters and/or code between packets within an IPG.  For example, IPG control characters may indicate to the PHY device that it should enter a low power idle mode] [0075; the MAC controller may send an IPG control signal to the PHY device indicating that the PHY device may wake up and prepare to transmit data].
Regarding claim 14, Diab teaches the method for Ethernet communication according to claim 13 and further teaches comprising transmitting an idle patter during the IPG, when not transmitting the wake-up/sleep command [0074-0077; in the absence of packet data, the PHY device 202 may generate and transmit IDLE signals to the link partner via the link] [0037, 0048-0049; conventional PHY devices may distribute traffic evenly over all available physical channels and may continuously transmit IDLE symbols between packets of actual data].
Regarding claim 15, Diab teaches the method for Ethernet communication according to claim 9, and further teaches wherein exchanging the wake-up/sleep command comprises receiving the wake-up/sleep command from the neighbor device during the IPG, and further comprising decoding the received wake-up/sleep command, and causing a Medium Access Control (MAC) device to wake-up from sleep mode or to enter sleep mode in response to the wake-up/sleep command [0034; the PHY device 110 may be configured to encode data packets that are to be transmitted over the link and/or to decode data packets received from the link] [0058; PHY device 202 include logic, circuitry, interfaces and/or code that may perform physical encoding and/or decoding] Inherently, if the PHY sends an encoded command to wake-up/go to sleep and the MAC receives the command and enters a corresponding power mode, the MAC must have the ability to decode the command [0059; the control characters may be communicated between the PHY and MAC controller and the PHY device and/or MAC controller may enter the low power idle mode].
Regarding claim 16, Diab teaches the method for Ethernet communication according to claim 15 and further teaches wherein exchanging the wake-up/ sleep command comprises distinguishing between the wake-up/sleep command and an idle pattern, which is transmitted by the neighbor device during the IPG when not transmitting the wake-up/sleep command [0074-0077; in the absence of packet data, the PHY device 202 may generate and transmit IDLE signals to the link partner via the link] [0037, 0048-0049; conventional PHY devices may distribute traffic evenly over all available physical channels and may continuously transmit IDLE symbols between packets of actual data] [Fig 5a; the system distinguishes between IDLE Data and Ctrl packets  The ctrl packets result in entering a sleep/wake while the IDLE patterns do not result in an operating mode change].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab (US Patent Publication 2010/0111081 A1) in view of Tseng, et al. (US Patent Publication 2014/0126444 A1)
Regarding claim 2, Diab teaches the Ethernet communication device according to claim 1, but may not explicitly teach wherein the Ethernet communication device further comprises a management interface that is separate from the data interface, and wherein the circuitry is configured to exchange management commands with the neighbor device over the management interface, and to exchange the wake-up/sleep commands over the data interface and not over the management interface.
Tseng teaches an energy efficient communicate device and method using a media independent interface (MII) consisting of a number of channels and teaches using only some of the channels (data interface) for sending power commands while not using other channels (management interface) in order to save power.  
Tseng further teaches wherein the Ethernet communication device further comprises a management interface that is separate from the data interface, and wherein the circuitry is configured to exchange management commands with the neighbor device over the management the physical layer circuit uses at least one of the several pairs of transmission lines for sending the transmission signal and receiving the reception signal, and keeps at least another one of the several pairs of transmission lines unused to reduce power consumption] [0026; the wake-up signal is sent via the MII] [0063-0066].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Diab and Tseng before the effective filing date of the present application.  Diab teaches a system for communicating between a MAC controller, PHY device and neighboring devices and teaches communicating power commands between the MAC, PHY and neighboring devices using data frames during an inter-packet gap (IGP).  Diab further teaches using a media independent interface (MII) as preferable interface between the MAC and PHY.  Tseng teaches an energy efficient communicate device and method using a media independent interface (MII) consisting of a number of channels and teaches using only some of the channels (data interface) for sending power commands while not using other channels (management interface) in order to save power.  One of ordinary skill in the art would have motivation to use only some of the channels to communicate power commands as described in Diab to minimize power consumption.
Regarding claim 10, Diab teaches the method for Ethernet communication according to claim 9, but may not explicitly teach wherein exchanging the wake-up/sleep command comprises exchanging the wake-up/sleep command the over the data interface, and not over a management interface that is separate from the data interface.
Tseng teaches an energy efficient communicate device and method using a media independent interface (MII) consisting of a number of channels and teaches using only some of 
Tseng further teaches wherein the Ethernet communication device further comprises a management interface that is separate from the data interface, and wherein the circuitry is configured to exchange management commands with the neighbor device over the management interface, and to exchange the wake-up/sleep commands over the data interface and not over the management interface [0008; the physical layer circuit uses at least one of the several pairs of transmission lines for sending the transmission signal and receiving the reception signal, and keeps at least another one of the several pairs of transmission lines unused to reduce power consumption] [0026; the wake-up signal is sent via the MII] [0063-0066].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Diab and Tseng before the effective filing date of the present application for the same reasons as disclosed in claim 2 above.

Claims 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab (US Patent Publication 2010/0111081 A1) in view of Hays (US Patent Publication 2009/0119524 A1).
Regarding claim 7, Diab teaches the Ethernet communication device according to claim 1, and further teaches wherein the circuitry is configured to receive the wake-up/sleep command from the neighbor device during the IPG, to decode the received wake-up/sleep command, and to cause a Medium Access Control (MAC) device to wake-up from sleep mode or to enter sleep mode in response to the wake-up/sleep command [0034; the PHY device 110 may be configured to encode data packets that are to be transmitted over the link and/or to decode data packets received from the link] [0058; PHY device 202 include logic, circuitry, interfaces and/or code that may perform physical encoding and/or decoding] Inherently, if the PHY sends an encoded command to wake-up/go to sleep and the MAC receives the command and enters a corresponding power mode, the MAC must have the ability to decode the command [0059; the control characters may be communicated between the PHY and MAC controller and the PHY device and/or MAC controller may enter the low power idle mode].
Hays teaches another Ethernet communication device and further teaches wherein the circuitry is configured to receive the wake-up/sleep command from the neighbor device during the IPG, to decode the received wake-up/sleep command, and to cause a Medium Access Control (MAC) device to wake-up from sleep mode or to enter sleep mode in response to the wake-up/sleep command [0018-0024, Fig 2; the MAC and PHY exchange power command signals and include encoders/decoders for decoding power commands].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Diab and Hays before the effective filing date of the present application.  Diab teaches a system for communicating between a MAC controller, PHY device and neighboring devices and teaches communicating power commands between the MAC, PHY and neighboring devices using data frames during an inter-packet gap (IGP).  Hays teaches energy efficient Ethernet communications using active/idle toggling and further teaches communication methods between MAC circuitry and PHY circuitry [Fig 2].  Hays further teaches MAC/PHY circuitry for encoding/decoding communications.  One of ordinary skill in the art would have motivation to apply the encoding/decoding techniques from Hays in the power command communications of ensure integrity and usability of power command data.
in the absence of packet data, the PHY device 202 may generate and transmit IDLE signals to the link partner via the link] [0037, 0048-0049; conventional PHY devices may distribute traffic evenly over all available physical channels and may continuously transmit IDLE symbols between packets of actual data] [Fig 5a; the system distinguishes between IDLE Data and Ctrl packets  The ctrl packets result in entering a sleep/wake while the IDLE patterns do not result in an operating mode change].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Diab and Hays before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 15, Diab teaches the method for Ethernet communication according to claim 9, and further teaches wherein exchanging the wake-up/sleep command comprises receiving the wake-up/sleep command from the neighbor device during the IPG, and further comprising decoding the received wake-up/sleep command, and causing a Medium Access Control (MAC) device to wake-up from sleep mode or to enter sleep mode in response to the wake-up/sleep command [0034; the PHY device 110 may be configured to encode data packets that are to be transmitted over the link and/or to decode data packets received from the link] [0058; PHY device 202 include logic, circuitry, interfaces and/or code that may perform physical encoding and/or decoding] Inherently, if the PHY sends an encoded command to wake-up/go to sleep and the MAC receives the command and enters a corresponding power mode, the the control characters may be communicated between the PHY and MAC controller and the PHY device and/or MAC controller may enter the low power idle mode].
Hays teaches another Ethernet communication device and further teaches wherein exchanging the wake-up/sleep command from the neighbor device during the IPG, comprises receiving the wake-up/sleep command from the neighbor device during the IPG, and further comprising decoding the received wake-up/sleep command, and causing a Medium Access Control (MAC) device to wake-up from sleep mode or to enter sleep mode in response to the wake-up/sleep command [0018-0024, Fig 2; the MAC and PHY exchange power command signals and include encoders/decoders for decoding power commands].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Diab and Hays before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 16, Diab in view of  Hays teaches the method for Ethernet communication according to claim 15 and Diab further teaches wherein exchanging the wake-up/ sleep command comprises distinguishing between the wake-up/sleep command and an idle pattern, which is transmitted by the neighbor device during the IPG when not transmitting the wake-up/sleep command [0074-0077; in the absence of packet data, the PHY device 202 may generate and transmit IDLE signals to the link partner via the link] [0037, 0048-0049; conventional PHY devices may distribute traffic evenly over all available physical channels and may continuously transmit IDLE symbols between packets of actual data] [Fig 5a; the system distinguishes between IDLE Data and Ctrl packets  The ctrl packets result in entering a sleep/wake while the IDLE patterns do not result in an operating mode change].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Furlong, et al. (US Patent Publication 2005/0030898 A1) teaches remotely managing packet data by providing power information between during gaps between data packets using inter-pack gap (IPG) [0002, Fig 2]

Jones, et al. (US Patent Publication 2020/0233472 A1) teaches transmitting pulses with power information and data at predetermined times in order to save power [Fig 3]

Diab (US Patent Publication 2009/0257457 A1) teaches synchronization for energy efficient networking between a MAC and PHY and further teaches exchanging power commands between the MAC and PHY using a media independent interface [0022-0024] [Fig 1].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115